Citation Nr: 0309926	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-11 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle sprain, currently evaluated at 20 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from November 1944 to August 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).  
In writing in February 2002, the veteran withdrew a request 
for a hearing before a Veterans Law Judge of the Board.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)). 

In this case, in July 2002, a letter regarding VCAA was sent 
to the veteran by the Board pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  However, in the recent case, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 38 C.F.R. 
§ 19.9(a)(2) was invalidated.  Therefore, to fully comply 
with the VCAA, a remand is required for the RO to ensure that 
the provisions of this new Act are complied with, including 
the notification requirements set forth in the new law.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, as to the instant issue on appeal, in April 
2002, additional development was undertaken by the Board 
pursuant to authority granted by 38 C.F.R. § 19.9 (a)(2) 
(2002); as part of the development, additional evidence was 
received.  However, again, in light of the recent case, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), where 
38 C.F.R. § 19.9(a)(2) was invalidated, a remand is required 
for the agency of original jurisdiction, in this case the RO, 
for initial consideration of the additional evidence 
received.  

Pursuant to the abovementioned development by the Board in 
this case, a VA examination was provided.  However, the March 
2003 examination report does not provide adequate information 
to fully evaluate the veteran.  It was noted in the March 
2003 addendum that the veteran had bony ankylosis of the 
right ankle, however, in what degree was not described, nor 
was it noted whether there was any abduction, adduction, 
inversion or eversion deformity.  Further, while the 
veteran's complaints of pain due to the service connected 
right ankle disability were related, it was not noted whether 
there was such functional loss due to pain to be equivalent 
to amputation of the ankle.  Therefore, a new examination to 
fully evaluate the veteran's service connected right ankle 
disability should be provided.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The veteran should be scheduled for 
an appropriate VA examination, such as an 
orthopedic exam, to determine the current 
severity of his service connected right 
ankle disability.  The claims file should 
be made available and reviewed by the 
examiner in connection with the 
examination.  All indicated special tests 
and studies should be accomplished and 
included with the examination report.  

All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history and due solely to the 
service connected disability.

The examiner should indicate whether 
there is evidence of the functional 
equivalent of complete bony fixation 
(ankylosis) of the right ankle in plantar 
flexion between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 
degrees and 10 degrees, in plantar 
flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or 
eversion deformity, or functional 
limitation due to pain equivalent to 
amputation of the ankle.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC). 

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




